Opinion by
Oblady, J.,
The dispute between the plaintiff and defendant was purely one of fact, which was passed upon by a jury after a fair submission under an adequate charge of the court. The whole question was fairly summarized in the direction: “The rule of law is that he is obliged to use ordinary dilligence and care in order to preserve the property, and if you find in this case that he has not used ordinary diligence and care, but that the animal was hurt because he did not use ordinary diligence and care, then the plaintiff is entitled to recover. On the other hand, if you find that he did use ordinary diligence and care, your verdict should be for the defendant.” No unusual proposition of law is involved, the facts were clearly stated by but few witnesses, and they have been disposed of by the only tribunal authorized by the law to decide them.
There is no merit in the appeal and the judgment is affirmed.